Exhibit 10.17

Description of OraSure Technologies, Inc. 2006

Self-Funding Management Incentive Plan

On January 23, 2006, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of OraSure Technologies, Inc. (the “Company”)
approved the terms of the Company’s 2006 Self-Funding Management Incentive Plan
(the “Bonus Plan”). The purpose of the Bonus Plan is to reward outstanding
individual performance by management with cash bonuses. All employees, except
for sales employees (who are covered by a separate commission plan), at the
level of director and above, will be eligible to participate in the Bonus Plan.
Pursuant to the Committee’s recommendation, on January 24, 2006, the Bonus Plan
was approved by the full Board.

Pursuant to the Bonus Plan, cash bonuses may be paid out of a cash bonus pool to
be funded based on the Company’s achievement of certain financial objectives
regarding revenues, operating income and cash flow from operations for 2006. If
the Company achieves 100% of these financial targets, the bonus pool would be
funded in the amount of approximately $1.25 million, and if the Company achieves
150% of these financial targets, the bonus pool would be funded in the amount of
approximately $1.9 million. Different funding amounts could occur depending on
the extent to which the Company achieves any or all of its financial objectives.
Notwithstanding the foregoing, the total amount paid from the pool will be
determined by the Board after evaluation of the Company’s achievement of the
foregoing financial objectives as well as strategic objectives for 2006. The
Board may, in its sole discretion, approve a total payment greater than $1.9
million if it determines that the Company has achieved a breakthrough
performance by substantially exceeding the financial objectives for 2006.

Payments from the bonus pool will depend on an employee’s achievement of
individual performance objectives. Bonus payments will be based on the target
payouts set forth below, which are expressed as a percentage of base salary. The
aggregate of all bonuses cannot exceed the funded amount of the bonus pool.
Specific payments to individuals could exceed the following targets if the
Company achieves more than 100% of its financial objectives or otherwise
achieves a breakthrough performance as determined by the Board.

 

Title

   Target Payouts Chief Executive Officer    50% Executive Vice President    40%
Senior Vice President    30% Vice President    20% Director    15%

Performance criteria for individual employees will be derived from the Company’s
2006 strategic objectives concerning financial performance, strategic planning,
research and development, business development, regulatory affairs and quality
control, manufacturing, engineering, information systems, sales and marketing,
human resources, investor relations matters and/or other objectives approved by
the Board or the Committee. Awards are expected to reflect a weighted average
measurement of an employee’s achievement of his or her individual performance
objectives.

Employees must be employed by the Company as of December 31, 2006 and at the
time of the bonus award in order to participate in the Bonus Plan, and awards
may be adjusted on a pro rata basis to the extent any employee is employed for
only a portion of the year 2006. The Chief Executive Officer will recommend
individual awards for all participating employees (except for the Chief
Executive Officer) for approval by the Committee based on an assessment of each
individual’s performance against his or her applicable performance objectives.
The Committee may approve or disapprove any recommended bonus award in whole or
in part in its sole discretion. The Committee shall recommend for Board approval
any bonus award for the Chief Executive Officer based on an assessment of his
performance against his individual performance objectives for 2006. The Board
may approve or disapprove any recommended bonus award for the Chief Executive
Officer in whole or in part in its sole discretion.

The Committee and the Board shall have the right in their sole discretion to
reject any or all of the recommended bonus awards, even if the bonus pool has
been funded and any and all applicable performance criteria have been satisfied,
based on the business conditions of the Company or other factors at or
immediately after the end of 2006.